Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 13, the envelope defined in claim 12, from which claim 13 depends, is referred to as “the wrapping”.  This creates a lack of clarity and must be address.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 refers to “one of the openings” without having first established that there are a plurality of openings definitely.  Though claim 12 claims “at least one opening”, a plurality of openings is not definitely claimed until claim 20.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, 16-19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noma et al (US 2015/0291119).  Noma discloses:
9,150,184
With regard to claim 12 - An elongate airbag module 100 of a vehicle occupant restraint system, comprising 
a folded airbag 102 and an envelope receiving the folded airbag 102; and 
comprising at least one elongate flexible fixing tab 114 by which the airbag module 100 can be fastened to a vehicle, 
wherein the fixing tab 114 includes at least one opening 116a,116b for receiving a fastening clip 112 through which an engaging portion 118a,118b of the fastening clip 112 serving for locking to the vehicle extends, 
wherein portions of the fastening clip 112 are wrapped in the fixing tab 114 (see Fig. 3), 
wherein the fixing tab 114 extends toward a free end (lateral edge) of the fixing tab 114, relating to the not yet folded state, substantially in parallel to a longitudinal direction of the airbag module 100.  In this regard, the fixing tab extends in its widthwise direction between lateral edges, or ends, thereof, in the longitudinal direction of the vehicle.



With regard to claim 14 - wherein the fixing tab 114 is formed by an area cut out of the surface area of the envelope (see the rejection to claim 13 above).

With regard to claim 16 - wherein the fixing tab 114 is formed at the airbag.  This is a sufficiently broad limitation that the fixing tab 114, being formed at an upper end of the airbag 100, is considered to read upon it.

With regard to claim 17 - wherein the fixing tab 114, when flatly spread, takes an elongate and especially substantially rectangular shape (see Fig. 2(b)).

With regard to claim 18 - wherein the fixing tab 114 includes a first portion which merges into the remainder of the envelope (see the rejection to claim 13 above) and a second portion 134a,134b at which a free end of the fixing tab 114 is located and which is connected to the remainder of the envelope or of the airbag via the first portion only.

With regard to claim 19 - wherein, when viewed along the longitudinal direction, the fixing tab 114 is freely suspended over at least half of its longitudinal extension (see Fig. 2(b)), the longitudinal direction extending away from the rest of the airbag).



With regard to claim 22 - wherein the fastening clip 112 is fastened to the airbag module 100 only by being wrapped and inserted in the fixing tab 114.

Claims 12-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid et al (DE 10 2013 217 064).  Schmid discloses:
With regard to claim 12 - An elongate airbag module of a vehicle occupant restraint system, comprising 
a folded airbag 2 and an envelope receiving the folded airbag 2; and 
comprising at least one elongate 6 flexible fixing tab 3 by which the airbag module can be fastened to a vehicle, 
wherein the fixing tab 3 includes at least one opening 42,43 for receiving a fastening clip 1 through which an engaging portion 10 of the fastening clip 1 serving for locking to the vehicle extends, 
wherein portions of the fastening clip  are wrapped in the fixing tab 3 (see Fig. 3), 
wherein the fixing tab 3 extends toward a free end (lateral edge) of the fixing tab 3, relating to the not yet folded state, substantially in parallel to a longitudinal direction of the airbag module.  As with Noma above, the fixing tab extends in its widthwise direction between lateral edges, or ends, thereof, in the longitudinal direction of the vehicle.

With regard to claim 13 - wherein the fixing tab 114 is formed at the wrapping 6.  



With regard to claim 16 - wherein the fixing tab 3 is formed at the airbag.  

With regard to claim 17 - wherein the fixing tab 3, when flatly spread, takes an elongate and especially substantially rectangular shape (see Fig. 1).

With regard to claim 18 - wherein the fixing tab 3 includes a first portion which merges into the remainder of the envelope 6 and a second portion 33 at which a free end of the fixing tab 3 is located and which is connected to the remainder of the envelope 6 or of the airbag 2 via the first portion only.

With regard to claim 19 - wherein, when viewed along the longitudinal direction, the fixing tab 3 is freely suspended over at least half of its longitudinal extension (see Fig. 1), the longitudinal direction extending away from the rest of the airbag).

With regard to claim 20 - wherein the fixing tab 3 includes plural openings 41,43 and the fastening clip 1 is wrapped in the fixing tab 3 so that the engaging portion 10 protrudes through plural superimposed openings 41,43.

With regard to claim 21 - wherein one of the openings 41,43 in the fixing tab 3 is in the form of a slit, with an edge portion of a head 10 of the fastening clip 1 being inserted through said opening 41,43.

With regard to claim 22 - wherein the fastening clip 1 is fastened to the airbag module only by being wrapped and inserted in the fixing tab 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	February 26, 2021